Consulting Agreement This consulting agreement dated this 9th day of September, 2007 by and between Global Consulting Group, Inc., a corporation organized under the laws of the State of Maryland having its principle office at 180 Admiral Cochrane Drive, Suite 360 Annapolis, MD 21401 (hereinafter referred to as The Company), and Alliance Recovery Corp. (hereinafter referred to as The Client). Recitals 1. The Client desires to obtain consulting services from The Companyas more particularly described herein ("Scope of Services and Manner of Performance"). II. The Company is in the business of providing such consulting services and has agreed to provide the services on the terms and conditions set forth in this agreement Now, therefore, in consideration of the faithful performance of the obligations set forth herein and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged. The Company and TheClient hereby agree as follows. Terms 1.Scope of Services. The Company will perform financial consulting for and on behalf of The Client in relation to interactions with broker-dealers and will consult with and advise The Client on matters pertaining to corporate exposure/investor awareness, telephone marketing/advertising campaigns, business modeling and development and the release of press materials. 2.Manner of performance. It is intended that The Company will provide research on Alliance Recovery Corp. (hereinafter referred to as ARVY) and distribute company material to institutions, portfolio managers, broker-dealers, financial advisors and other persons whom The Company determines in its sole discretion, are capable of disseminating such information to the general public. Specifically, the Company shall assign 3 consultants to call stockbrokers to create awareness of ARVY and distribute information to said stockbrokers. It is estimated that 3,000 stockbrokers will be called and informed over the course of each month. The Company agrees to work the longer of one month or until 3,000 positive broker telephone presentations have been made.The Company will also advise The Client concerning marketing and promotional matters relating to its business. The Company will act upon The Client's behalf in the professional investment community. It is expressly agreed and acknowledged that The Company will not be expected to provide investment advice or recommendations regarding ARVY to anyone. The Company will focus on contacting persons, generally through conventional communications in order to familiarize them with information concerning ARVY. Additionally, The Company shall be available for advice and counsel to the officers and directors of ARVY at such reasonable and convenient times and places as may be mutually agreed upon. Except as aforesaid, the time place and manner of performance of the services hereunder, including the amount of time allocated by The Company, shall be determined at the sole discretion of The Company. 1 3.Status of Consultant.The Company shall act as an independent Consultant and not as an agent or employee of The Client and The Company shall make no representation as an agent or employee of The Client.
